            Case 1:20-cv-00904-LF Document 5 Filed 09/09/20 Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO

PIPER A. STARK,

               Plaintiff,

v.                                                                     No. 1:20-cv-00904-LF

STATE OF OHIO, et al.,

               Defendants.

                    MEMORANDUM OPINION AND ORDER
           TRANSFERRING CASE TO THE SOUTHERN DISTRICT OF OHIO

       THIS MATTER comes before the Court on Plaintiff’s Complaint for Violation of Civil

Rights, Doc. 1, filed September 3, 2020. For the reasons stated below, the Court concludes the

District of New Mexico is not the proper venue for this case and TRANSFERS this case to the

Southern District of Ohio.

       The statute governing venue in general states:

       Venue in general.--A civil action may be brought in—

       (1) a judicial district in which any defendant resides, if all defendants are residents
       of the State in which the district is located;

       (2) a judicial district in which a substantial part of the events or omissions giving
       rise to the claim occurred, or a substantial part of property that is the subject of the
       action is situated; or

       (3) if there is no district in which an action may otherwise be brought as provided
       in this section, any judicial district in which any defendant is subject to the court's
       personal jurisdiction with respect to such action.


28 U.S.C. §1391(b). “The district court of a district in which is filed a case laying venue in the

wrong division or district shall dismiss, or if it be in the interest of justice, transfer such case to

any district or division in which it could have been brought.” 28 U.S.C. § 1406(a).
           Case 1:20-cv-00904-LF Document 5 Filed 09/09/20 Page 2 of 2




       Plaintiff asserts claims against the State of Ohio, the City of Cincinnati, OH, Hamilton

County Public Defender Office in Cincinnati, OH, Child Focus Inc. in Cincinnati, OH, and other

Defendants1 arising from child custody proceedings. Plaintiff states the events giving rise to her

claims occurred in “The State of Ohio, city of Cincinnati and Hamilton County, Erlanger Kentucky

and Clermont County Ohio.” Complaint at 5.

       The Court concludes that the District of New Mexico is not the proper venue for this case

under § 1391(b), because there are no allegations that a defendant resides in the District of New

Mexico or that any of the events or omissions giving rise to the claim occurred in the District of

New Mexico. The Court transfers this case to the Southern District of Ohio because some of the

events giving rise to this case occurred in, and some of the Defendants are located in, the Southern

District of Ohio.

       IT IS ORDERED that this case is TRANSFERRED to the Southern District of Ohio.



                                              _________________________
                                              Laura Fashing
                                              United States Magistrate Judge




1
 One Defendant is “Sun Behavior Health of Erlanger Kentucky.” Plaintiff does not identify the
citizenship of the Roe Defendants.
                                                 2
